Title: [Novanglus Papers, 1774–1775]
From: Adams, John
To: 


      Upon our Return to Massachusetts, I found myself elected by the Town of Braintree into the provincial Congress, and attended that Service as long as it sat. About this time, Drapers Paper in Boston swarmed with Writers, and among an immense quantity of meaner productions appeared a Writer under the Signature of Massachusettensis, suspected but never that I knew ascertained to be written by two of my old Friends Jonathan Sewall and Daniel Leonard. These Papers were well written, abounded with Wit, discovered good Information, and were conducted with a Subtlety of Art and Address, wonderfully calculated to keep Up the Spirits of their Party, to depress ours, to spread intimidation and to make Proselytes among those, whose Principles and Judgment give Way to their fears, and these compose at least one third of Mankind. Week after Week passed away, and these Papers made a very visible impression on many Minds. No Answer appeared, and indeed, some who were capable, were too busy and others too timorous. I began at length to think seriously of the Consequences and began to write, under the Signature of Novanglus, and continued every Week, in the Boston Gazette, till the 19th. of April 1775. The last Number was prevented from impression, by the Commencement of Hostilities, and Mr. Gill gave it to Judge William Cushing, who now has it in Manuscript. An Abridgment of the printed Numbers was made by some one in England unknown to me, and published in a Supplement to Almons Remembrancer for the Year 1775 under the Title of Prior Documents, and afterwards reprinted in a Pamphlet in 1783 under the Title of History of the Dispute with America. In New England they had the Effect of an Antidote to the Poison of Massachusettinsis: and the Battle of Lexington on the 19th of April, changed the Instruments of Warfare from the Penn to the Sword. A few days after this Event I rode to Cambridge where I saw General Ward, General Heath, General Joseph Warren, and the New England Army. There was great Confusion and much distress: Artillery, Arms, Cloathing were wanting and a sufficient Supply of Provisions not easily obtained. Neither the officers nor Men however wanted Spirits or Resolution. I rode from thence to Lexington and along the Scene of Action for many miles and enquired of the Inhabitants, the Circumstances. These were not calculated to diminish my Ardour in the Cause. They on the Contrary convinced me that the Die was cast, the Rubicon passed, and as Lord Mansfield expressed it in Parliament, if We did not defend ourselves they would kill Us. On my Return home I was seized with a fever, attended with allarming Symptoms: but the time was come to repair to Philadelphia to Congress which was to meet on the fifth of May. I was determined to go as far as I could, and instead of venturing on horseback as I had intended, I got into a Sulkey attended by a Servant on horseback and proceeded on the Journey. This Year Mr. Hancock was added to our Number: I overtook my Colleagues before they reached New York. At Kingsbridge We were met by a great Number of Gentlemen in Carriages and on horseback, and all the Way their Numbers increased till I thought the whole City was come out to meet Us. The same Ardour was continued all the Way to Philadelphia.
     